DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is directed to a driving method “of the display substrate of claim 1”. None of the structural limitations of the device claim 1 are recited and thus, it is unclear whether the display substrate of claim 1 is required for the driving method of claim 21 or not. Applicant can correct this deficiency by including all structural limitations of claim 1 in the body of the claim or by amending claim 21 to place it in dependent form of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. in CN-106842663-A (hereinafter Xie). Note that a machine translation was used to reference the specification of the foreign document.

Regarding claim 1, Xie discloses a display substrate (Xie’s Figs. 1-2 and abstract), comprising:
a base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 1);
a pixel array disposed on the base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 4);
a plurality of gate lines extending in a first direction in the pixel array (Xie’s Figs. 1-2 and translation’s pg. 5: see 3 in the horizontal);
a plurality of first touch electrodes disposed on the base substrate and extending in the first direction (Xie’s Figs. 1-2 and translation’s pg. 5: see 5 in the horizontal); and
a plurality of second touch electrodes disposed on the base substrate and located on a side of the plurality of first touch electrodes away from the base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 6 on top side of 5 away from 1), extending in a second direction (Xie’s Fig. 1: see 6 in the vertical) crossing the first direction (Xie’s Fig. 1: horizontal) and intersecting the plurality of first touch electrodes (Xie’s Fig. 1);
wherein the plurality of first touch electrodes and the plurality of gate lines are disposed in a same layer (Xie’s Fig. 2 and translation’s pg. 5 3rd paragraph from bottom: see 3 and 5).

Regarding claim 2, Xie discloses wherein the pixel array comprises a plurality of pixel units (Xie’s Fig. 1: see 4), and each of the plurality of second touch electrodes (Xie’s Fig. 1: see 6) covers at least two pixel units (Xie’s Fig. 1) and is reused as a common electrode for the at least two pixel units (Xie’s translation pg. 8: touch control electrode 6 multiplexing as common electrode).
claim 3, Xie discloses wherein at least one of the second touch electrodes (Xie’s Figs. 4 and translation pg. 6: see 6) comprise an opening (Xie’s Fig. 4 and translation pg. 6: through hole 61) disposed at a location where the at least one of the second touch electrodes intersects at least one of the first touch electrodes (Xie’s Fig. 4 and translation pg. 6: hole 61 to connect 6 and 5), and an orthogonal projection of the opening on the base substrate (Xie’s Fig. 4: see 61 which overlaps base as shown in Fig. 1 by the overlap of 6 with 1) overlaps at least partially an orthogonal projection of the at least one first touch electrodes on the base substrate (Xie’s Fig. 4 and translation pg. 6: 61 overlaps 5 as shown).

Regarding claim 6, Xie discloses further comprising a plurality of data lines, wherein the plurality of data lines (Xie’s Fig. 1 and translation’s pg. 5: see 2) extend in the second direction in the pixel array (Xie’s Fig. 1: see 2 in the vertical), and are located between the plurality of second touch electrodes and the plurality of first touch electrodes in a direction perpendicular to the base substrate (Xie’s Fig. 2 and translation pg. 5: data lines 2 are formed on same layer as 10 which is located between 6 and 5), wherein orthogonal projections of gaps between adjacent two second touch electrodes of the plurality of second touch electrodes on the base substrate (Xie’s Fig. 1: see spaces between adjacent electrodes 6) fall within orthogonal projections of the plurality of data lines on the base substrate, respectively (Xie’s Fig. 1: see data lines 2 formed in the space in-between adjacent electrodes 6).

Regarding claim 15, Xie discloses a display device comprising the display substrate of claim 1 (Xie’s Fig. 12 and translation pg. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie.

Regarding claim 16, Xie discloses a manufacturing method of a display substrate (Xie’s abstract), comprising: providing a base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 1);
forming a pixel array on the base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 4); forming a first layer on the base substrate (Xie’s Fig. 2 and translation’s pg. 5 3rd paragraph: layer for scan line and control line), and forming a plurality of gate lines (Xie’s Figs. 1-2 and translation’s pg. 5: see 3) and a plurality of first touch electrodes (Xie’s Figs. 1-2 and translation’s pg. 5: see 5), the plurality of gate lines and the plurality of first touch electrodes extending in the first direction (Xie’s Fig. 1: in the horizontal) on the first conducting layer (Xie’s Fig. 2 and translation’s pg. 5 3rd paragraph: same layer); and on a side of the plurality of first touch electrodes that is away from the base substrate (Xie’s Fig. 2: on top side of 5 away from 1), forming a plurality of second touch electrodes extending in a second direction (Xie’s Figs. 1-2 and translation’s pg. 5: see 6 in the vertical) crossing the first direction (Xie’s Fig. 1: horizontal) and intersecting the plurality of first touch electrodes (Xie’s Fig. 1).
Xie fails to explicitly disclose the first layer being a first conducting layer, or the plurality of gate lines and the plurality of first touch electrodes extending in the first direction  with one patterning process on the first conducting layer.
However, because Xie does disclose the scan lines of a metal material (Xie’s translation pg. 6, 2nd to last paragraph) and the gate lines and first touch electrodes in the same layer (Xie’s Fig. 2 and translation pg. 5 3rd paragraph from bottom and pg. 7 3rd paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, for the first layer being a first nd to last paragraph: scan lines are metal) and with one patterning process of the same layer that results in reduced production cost, not two lines being layered, reducing complexity, improving integration and thin substrate (Xie’s Fig. 2 and translation pg. 5 3rd paragraph from bottom and pg. 7 3rd paragraph). By doing such combination, Xie discloses a manufacturing method of a display substrate (Xie’s abstract), comprising:
providing a base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 1);
forming a pixel array on the base substrate (Xie’s Figs. 1-2 and translation’s pg. 5: see 4);
forming a first conducting layer on the base substrate (Xie’s Fig. 2 and translation’s pg. 5 3rd paragraph: layer for scan line and control line. pg. 6, 2nd to last paragraph: metal), and forming a plurality of gate lines (Xie’s Figs. 1-2 and translation’s pg. 5: see 3) and a plurality of first touch electrodes (Xie’s Figs. 1-2 and translation’s pg. 5: see 5), the plurality of gate lines and the plurality of first touch electrodes extending in the first direction (Xie’s Fig. 1: in the horizontal) with one patterning process on the first conducting layer (Xie’s Fig. 2 and translation pg. 5 3rd paragraph from bottom and pg. 7 3rd paragraph: same layer and implicit same patterning process); and
on a side of the plurality of first touch electrodes that is away from the base substrate (Xie’s Fig. 2: on top side of 5 away from 1), forming a plurality of second touch electrodes extending in a second direction (Xie’s Figs. 1-2 and translation’s pg. 5: see 6 in the vertical) crossing the first direction (Xie’s Fig. 1: horizontal) and intersecting the plurality of first touch electrodes (Xie’s Fig. 1).

claim 17, Xie discloses further comprising:
forming an opening (Xie’s Fig. 4 and translation pg. 6: through hole 61) on at least one of the plurality of second touch electrodes (Xie’s Figs. 4 and translation pg. 6: see 6); wherein
the opening is located at a location where the at least one of the second touch electrode and at least one of the first touch electrode intersects (Xie’s Fig. 4 and translation pg. 6: hole 61 to connect 6 and 5),
an orthogonal projection of the opening on the base substrate (Xie’s Fig. 4: see 61 which overlaps base as shown in Fig. 1 by the overlap of 6 with 1) overlap at least partially an orthogonal projection of the at least one of the first touch electrodes (Xie’s Fig. 4 and translation pg. 6: 61 overlaps 5 as shown).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Liu et al. in WO-2019/056869-A1 (hereinafter Liu). PCT Entry US 2020/0110479 was used as a translation of the WIPO document.

Regarding claim 4, Xie fails to disclose a light blocking layer.  
However, in the same field of endeavor of signal lines and touch electrodes location on a touch display substrate, Liu discloses a light blocking layer (Liu’s Fig. 1A and par. 41: see BM), wherein the light blocking layer is located on a substrate away from the base substrate (Liu’s Fig. 1A and par. 41: see 21), orthogonal projections of a plurality of signal lines and metal touch electrodes on the base substrate all fall within an orthogonal projection of the light blocking layer on the base substrate (Liu’s Fig. 1A and par. 42: see 32 and 33 overlapped by BM). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Liu’s teachings of a light blocking layer in Xie’s invention, in order to obtain the benefit of preventing metal electrodes from affecting display quality (Liu’s par. 42).
By doing such combination, Xie in view of Liu disclose further comprising: 

orthogonal projections of the plurality of gate lines (Liu’s Fig. 1A and par. 42: signal line 32 covered by BM which is equivalent to metal gate line 3 in Xie’s Figs. 1-2 and translation pg. 6) and orthogonal projections of the plurality of first touch electrodes on the base substrate (Liu’s Fig. 1A and par. 42: see 32 overlapped by BM, 32 is equivalent to 5 in Xie’s Figs. 1-2) all fall within an orthogonal projection of the light blocking layer on the base substrate (Liu’s Fig. 1A).

Regarding claim 18, Xie fails to disclose forming a light blocking layer.  
However, in the same field of endeavor of signal lines and touch electrodes location on a touch display substrate, Liu discloses forming a light blocking layer (Liu’s Fig. 1A and par. 41: see BM) on a substrate away from the base substrate (Liu’s Fig. 1A and par. 41: see 21), wherein orthogonal projections of a plurality of signal lines and metal touch electrodes on the base substrate all fall within an orthogonal projection of the light blocking layer on the base substrate (Liu’s Fig. 1A and par. 42: see 32 and 33 overlapped by BM). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Liu’s teachings of a light blocking layer in Xie’s invention, in order to obtain the benefit of preventing metal electrodes from affecting display quality (Liu’s par. 42).
By doing such combination, Xie in view of Liu disclose further comprising: 
forming a light blocking layer (Liu’s Fig. 1A and par. 41: see BM) on the plurality of second touch electrodes (Liu’s Fig. 1 and par. 41: see BM on 20 on top side of display substrate 30, where the display substrate includes the second touch electrodes 6 per Xie’s Fig. 2), wherein orthogonal projections of the plurality of gate lines (Liu’s Fig. 1A and par. 42: signal line .

Claim 5  rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Liu as applied above, in further view of Chi et al. in US 2020/0073499 (hereinafter Chi).
Xie in view of Chi fail to disclose wherein orthogonal projections of gaps between adjacent two second touch electrodes (Chi’s Fig. 2 and par. 31, 37: see GP between adjacent touch electrodes M1.  M1 are equivalent to 6 In Xie’s Figs. 1-2) of the plurality of second touch electrodes on the base substrate (Chi’s Fig. 2: see M1 and Xie’s Figs. 1-2: see 6) also fall within the orthogonal projection of the light blocking layer on the base substrate (Chi’s Fig. 2 and par. 37). Therefore, it would have been obvious to one of ordinary skill in the art to use Chi’s teachings of covering the gap between two adjacent electrodes with the black matrix in Xie in view of Liu’s invention, in order to obtain the benefit of preventing the view of the electrodes from affecting display quality (Chi’s par. 37).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Kim et al. in US 2021/0019034 (hereinafter Kim).
Xie fails to disclose a driving method providing gate scanning signals. However, in the same field of endeavor of using touch electrodes as common for the display, Kim discloses:
in a display stage (Kim’s par. 44), providing gate scanning signals (Kim’s par. 44: gate signals) to the plurality of gate lines (Kim’s par. 44), and providing common signals to the second touch electrodes (Kim’s par. 44: common to TS) to drive the display substrate to display (Kim’s par. 44-45: turn on/off pixel); and

Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s driving method in a display substrate such as Xie’s as explained for claim 1, in order to obtain the benefit of in-cell type touch display that includes touch detecting and image display in a frame period (Kim’s par. 30).

Allowable Subject Matter
Claims 7-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose ALL limitations of claims 1+6 in addition to: “a plurality of first touch electrode lines and a plurality of second touch electrode lines, the plurality of first touch electrode lines and the plurality of second touch electrode lines being disposed in a same layer as the data lines and extending in the second direction; wherein
each of the plurality of first touch electrode lines is connected with at least one of the plurality of first touch electrodes, and the plurality of second touch electrode lines are connected with the plurality of second touch electrodes, respectively”. 
Dependent claims 8-14 are indicated as allowable for at least the same reason.
Regarding claim 19, the prior art fails to disclose ALL limitation of claim 16 in addition to: “forming successively a first insulating layer, a second conducting layer and a second insulating layer in a direction perpendicular to the base substrate and between the plurality of first touch electrodes and the plurality of second touch electrodes; and forming a plurality of data lines, a plurality of first touch electrode lines and a plurality of second touch electrode lines with one patterning process on the second conducting layer, the plurality of data lines, the plurality of first touch electrode lines and the plurality of second touch electrode lines extending in the second direction; wherein the data lines are located in the pixel array, and orthogonal projections of gaps between adjacent two second touch electrodes of the plurality of second touch electrodes on the base substrate fall within orthogonal projections of the data lines on the base substrate, each of the plurality of first touch electrode lines is connected with at least one of the plurality of first touch electrodes through a via hole in the first insulating layer,
each of the plurality of second touch electrode lines is connected with the plurality of second touch electrodes through a via hole in the second insulating layer respectively”.
	The closest prior art to Xie fails to disclose these features. In addition, Xie discloses the first touch electrode lines (Xie’s Figs. 1-2: see 5) connected to the second touch electrode lines (Xie’s Figs. 1-2: see 6), the lines 5 in the same layer as the gate lines, and therefore, there is not a motivation to meet the limitations of instant claims 7 or 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621